It appeared from the evidence that plaintiff had bought the horse in question from one Ezekiel Simpson, and that he was to belong to plff.'s brother, Jesse Scott," when (or if) he paid for him." The two brothers executed a note to Simpson for the price of the horse, Jesse as principal and Clement as surety, but "Clement was to hold on till Jesse paid for him." Some time after Jesse rode the horse from his brothers and traded him for a worthless one with a Mr. Marvel who sold him to the deft. It was proved that Clement had said he gave Jesse liberty to take the horse and trade him for a pair of steers, or a gentler horse.
The Court by the Chief Justice, charged:
First. That if a bailee surrenders possession of the pledge to the bailor his lien is gone.
Second. That an agent may transfer all the right of his principal, if he has authority, without declaring that he is acting as such agent.Ex. gr. The case of a factor selling flour, c. c.
                                          Verdict for plaintiff, $40.